Name: 2005/17/EC: Council Decision of 15 November 2004 appointing one Italian member and one Italian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2005-01-14; 2006-06-13

 14.1.2005 EN Official Journal of the European Union L 11/27 COUNCIL DECISION of 15 November 2004 appointing one Italian member and one Italian alternate member of the Committee of the Regions (2005/17/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Italian Government, Whereas: (1) On 22 January 2002 the Council adopted a Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions (1). (2) A seat as a member and a seat as an alternate member of the Committee of the Regions have become vacant following the expiry of the mandates of Mr Mauro PILI, member (IT), and Mr Carlo ANDREOTTI, alternate member (IT), notified to the Council on 8 November 2004, HAS DECIDED AS FOLLOWS: Sole Article (a) Mr Renato SORU Presidente della Regione Sardegna is hereby appointed a member in place of Mr Mauro PILI (b) Mr Enzo GHIGO, Presidente della Regione Piemonte nonchÃ © della Conferenza dei Presidenti delle Regioni e Province Autonome italiane is hereby appointed an alternate member in place of Mr Carlo ANDREOTTI for the remainder of their term of office, which runs until 25 January 2006. Done at Brussels, 15 November 2004 For the Council The President M. van der HOEVEN (1) OL L 24, 26.1.2002, p. 38.